UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIV[L MH\IUTES - GENERAL
Case No. ED CV 18-1871 CAS (MRW) Date Novelnber 8, 2018

 

Title Dinier Calix Ruiz v. Kirstjen Nielsen et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Petitioner: Attomeys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Petitioner filed a notice dismissing the petition. (Docket # 10.) This action is dismissed without
prejudice The status conference set for November 14, 2018 at 9:30 a.m. is vacated and taken off calendar.

CV-90 (10/08) CIVIL M]N`L'TES - GENERAL Page l of 1

